        Case 1:20-cv-01809-JPC-JLC Document 46 Filed 12/10/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               12/10/2020
                                                                       :
JUAN ARTILES,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-1809 (JPC) (JLC)
                  -v-                                                  :
                                                                       :          ORDER
SUPERIOR ONE MANAGEMENT CORP. et al.,                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff commenced this action on February 29, 2020, seeking recovery pursuant to the Fair

Labor Standards Act (“FLSA”) 29 U.S.C. §§ 206 and 207 and New York Labor Law (“NYLL”)

NY Labor Law §§ 191, 193, 195, 215, and 12 N.Y.C.R.R. Part 141-1.9, 2.10, Part 142. (Dkt. 1).

On December 8, 2020, the parties filed a supplemental letter, with the parties’ settlement agreement

attached, explaining why the agreement should be approved under Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015). (Dkt. 45). Additionally, Plaintiff’s counsel provided

materials justifying their request of attorneys’ fees and expenses. (Id.)

        The Court hereby finds that the settlement agreement is approved as fair and reasonable

based on the nature and scope of Plaintiff’s claims and the risks and expenses involved in additional

litigation. See Cheeks, 796 F.3d at 206-07; Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335-

36 (S.D.N.Y. 2012). The Court also notes that Plaintiff’s counsel asserts that Plaintiff was present

at the mediation that led to the settlement, had a licensed translator to assist him, and participated

in the negotiations. (Dkt. 45, at 5). Furthermore, the Court finds that the waiver of claims in the

settlement is tailored to the instant dispute and not an “overbroad release that would ‘waive

practically any possible claim against the defendants, including unknown claims and claims that
       Case 1:20-cv-01809-JPC-JLC Document 46 Filed 12/10/20 Page 2 of 2


have no relationship whatsoever to wage-and-hour issues.’” Cheeks, 796 F.3d at 206 (quoting Lopez

v. Nights of Cabiria, LLC, No. 14 Civ. 1274 (LAK), 2015 WL 1455689, at *1-7 (S.D.N.Y. March

30, 2015)).

       The Court has also reviewed Plaintiff counsel’s request for approval of attorneys’ fees and

expenses. In light of the quality of counsel and the issues presented in this matter, the Court finds

this amount to be fair and reasonable. The amount is lower than the lodestar calculation and is less

than one-third of the settlement amount.      Moreover, Courts in this Circuit regularly approve

attorneys’ fees that range between 30% and 33%. See Guzman v. Joesons Auto Parts, No. 11 Civ.

4534 (ETB), 2013 WL 2898154, at *4 (E.D.N.Y. June 13, 2013) (collecting cases).

       Accordingly, the Court approves and retains jurisdiction to enforce the Settlement

Agreement attached to the parties’ December 8, 2020 letter. (Dkt. 45, Exhibit 1. Signed Settlement

Agreement.) The Court dismisses the case with prejudice.

       The Clerk of the Court is respectfully directed to close this case.

       SO ORDERED.

Dated: December 10, 2020                             __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
